Citation Nr: 0722378	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1979 and from May 1980 to December 1981.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2006, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that any current PTSD is related to the veteran's active 
duty, or any assault during service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In this case, the veteran claims that she was sexually 
assaulted in December 1980 while on active duty.  She states 
that the assault was a "date rape" and occurred in an 
apartment while another man acted as a "look out."  She 
claims that she sought medical treatment a few days later 
after developing pelvic pain and was diagnosed with a 
ruptured ovarian cyst.  She also maintains that the assault 
resulted in a full-term pregnancy and that she gave up the 
child for adoption.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The veteran's service medical records show that she was seen 
by Social Work Services in June 1980.  She was referred to 
Community Mental Health for evaluation.  In October 1980, she 
complained of spotting and a heavy flow for five to six 
weeks.  The veteran reported having arrived about three weeks 
earlier and reported being very nervous and anxious.  The 
impression was metrorrhogia questionable stress.  In January 
1981, the veteran was seen at Social Work Service for 
problems revolving around pregnancy.  The plan was for her to 
continue to be seen there.  

VA attempted to obtain additional social worker records.  A 
request to Social Work Services at Fort Campbell was returned 
as "attempted not known."  Fort Jackson noted that it did 
not have records from 1980.  Social Work Services at Fort 
Gordon noted that the veteran was not a patient at the Dwight 
D. Eisenhower Medical Center.  

The remainder of the veteran's service medical records are 
negative for psychiatric complaints, symptoms, findings or 
diagnoses.  The report of a January 1980 medical examination 
is unclear as to whether a psychiatric evaluation was 
conducted.  It identifies no pertinent defects or diagnoses.  
A January 1980 report of separation medical history provides 
that the veteran made not relevant complaints, and includes 
no relevant physician's summary or elaboration.  The report 
of a December 1981 separation medical examination provides 
that psychiatric evaluation was normal, and identifies no 
pertinent defects or diagnoses.  A December 1981 report of 
separation medical history provides that the veteran made no 
relevant complaints, and includes no relevant physician's 
summary or elaboration.  

Overall, the Board must find that the service medical records 
provide evidence against this claim.

Regarding an inservice stressor, the veteran's service 
medical records are negative for any physical injuries 
consistent with the claimed sexual assault.  The service 
medical records do show that on December 5, 1980, she was 
treated for acute left lower quadrant pain following recent 
intercourse.  The diagnosis was ruptured left corpus luteal 
cyst with hemoperitoneum.  Shortly thereafter it was 
discovered that the veteran was pregnant.  She gave birth on 
August [redacted], 1981, and put the baby up for adoption.

Overall, the service medical records fail to support the 
veteran's claim.  They fail to demonstrate that the personal 
assault occurred, or that a personal assault was the cause of 
her gynecological condition or pregnancy.  They also show 
that she sought inservice mental health treatment only once 
after the claimed assault, and had no psychiatric complaints 
at separation.  

Because the claimed psychiatric disorder was not seen during 
service, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage, 10 Vet. App. at 494-
97.  

The veteran's service personnel records also fail to support 
her claim.  They are negative for any evidence of behavior 
changes following the claimed assault, such as a request for 
a transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.303(f)(3).

The Board finds that, analyzed together, the veteran's 
service medical and personnel records do not constitute 
probative evidence of the claimed in-service sexual assault.  
38 C.F.R. § 3.304(f).  The veteran's personnel records do not 
show that she had discipline problems or behavioral changes 
after the reported date of the assault, a subsequent 
psychiatric examination was normal/negative, and she did not 
seek medical treatment for any physical injuries that were 
deemed consistent with a personal assault.  

The Board also finds it significant that there is no evidence 
from sources other than the veteran's service records to 
corroborate her account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(3).  There is no evidence that the veteran 
reported the claimed assault to any family, friends or clergy 
while she was on active duty.  

VA and private treatment records dated during the appeal 
period show that the veteran sought psychiatric treatment and 
received diagnoses of PTSD.  During treatment, the veteran 
consistently reported her pre-service stressors (such as 
childhood physical and verbal abuse from her father, rape at 
age 14, and prostitution) as well as, on very limited 
occasions, her claimed inservice assault.  

These post-service records, overall, are found to provide 
evidence against this claim.  The fact that the veteran 
consistently discussed the pre-service assaults during her VA 
psychiatric treatment suggests that they are the stressors 
responsible for her current PTSD. 

The report of a February 2007 VA examination for PTSD 
provides that the veteran's claims file and medical records 
were reviewed.  The report provides that, in addition to the 
veteran's claimed inservice assault, the veteran had mental 
and physical childhood abuse starting at age eight; was raped 
at age 14; engaged in prostitution from age 15 to 17; and 
suffered domestic violence from her husband.  The Axis I 
diagnosis was chronic PTSD, major depressive disorder.  

The primary stressors related to PTSD were childhood abuse, 
rape as a teen, domestic violence in marriage - chronic 
beatings, and a rape in the military.  The examiner also 
noted that depression and PTSD appeared to have come together 
in childhood.  The veteran endorsed PTSD before military 
trauma due to sexual abuse, physical abuse, emotional abuse 
and a rape at age 14.  The examiner notes that she could not 
address whether the rape occurred and to comment would be 
speculative.  However, many stranger and date rapes go 
unreported for reasons of disbelief, shame and issues related 
to character and self-blame.  The veteran believed it did 
occur.  

Overall, the Board finds that this report provides more 
evidence against this claim, clearly indicating PTSD based on 
events prior to service. 

The report of a March 2007 VA gynecological examination 
provides that the examiner reviewed the veteran's claims file 
and medical records, including previous treatment records, 
examinations and appeals.  The examination refers to the 
veteran's claimed sexual assault in 1980 and sets forth the 
results of current physical examination.  The examiner noted 
that there was no evidence today of the rape which the 
veteran stated occurred in 1980.  The examiner stated that 
she could not resolve the issue without resort to mere 
speculation.  Without adequate supportive documentation of 
sexual assault at the time of the incident, it was 
speculative to determine in 2007 if sexual assault occurred 
in 1980.  

The Board finds that this report neither supports, nor 
refutes, the veteran's claim.

The veteran's PTSD stressors included a variety of preservice 
events.  Her depression and PTSD came together during her 
childhood.  The examiners do not indicate that the veteran's 
service, or the claimed assault therein, aggravated any pre-
existing PTSD.  

The Board is indeed very mindful of the fact that many cases 
involving sexual trauma involve particularly delicate 
considerations and that victims of such trauma may not 
necessarily report the full circumstances of the trauma for 
many years after the trauma.  Veterans claiming service 
connection for disability due to in-service personal assault 
face unique problems documenting their claims.  Since assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, and victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
However, in this case, there is no credible in-service or 
post-service corroboration of the actual occurrence of the 
alleged stressor.  More importantly, there is significant and 
highly probative evidence of PTSD related to pre-service 
events, providing highly probative evidence against this 
claim.  
  
With regarding to the veteran's contentions that she has PTSD 
as a result of a December 1980 personal assault, the Board 
finds that her contentions are outweighed by the objective 
medical records, which fail to show that the assault 
occurred, or, if it did occur, caused or aggravated her PTSD.  
The VA examiners reviewed the veteran's medical record and 
provide detailed reports.  The appeal is denied.    

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2003 
and June 2007 that discussed the particular legal 
requirements applicable to the claim for PTSD, the evidence 
considered, and the pertinent laws and regulations.  VA also 
informed the veteran of the type of evidence that can be used 
in claims for PTSD based on personal assault and requested 
that she provide such evidence.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, 20 Vet. App. 537 (Fed. Cir. 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
conducted mental and gynecological examinations in this case 
in 2007.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


